DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
This action is in reply to the entered RCE.
Claims 1, 8, 15 and 20 have been amended.
Claims 7 and 13 have been canceled. Claims 2, 4, 9, 10 and 16 were previously canceled.
Claims 21-25 are added as new.
Claims 1, 3, 5-6, 8, 11-12, 14-15 and 17-25 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised, these rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 14 June 2022 have been fully considered but are not persuasive.
Applicant argues that the amended claims include more detail as to how the computer system automates the scheduling process.  Examiner respectfully disagrees.  Merely reciting that the scheduling is done “automatically” without incorporating additional elements that meaningfully limit the implementation of the abstract idea do not integrate the otherwise abstract concept into a practical application, nor do they amount to significantly more.
Applicant further argues that the detailed technological operations on data are not abstract but describe how to achieve the result in a manner different from how a human would achieve the same result.  Examiner respectfully disagrees.  The claims set forth a series of steps that when considered both individually, and as a whole, are directed to abstract concepts that are merely applies “by a computer” without integrating any specific meaningful way to perform the steps beyond generally linking the use of the exception to a technological environment and using generically recited computer elements as a tool to perform or implement the steps.
Applicant argues that the claims produce a real world result, a schedule and thus are patent eligible.  Examiner respectfully disagrees.  The standard for subject matter eligibility is based on the 2 step Alice type analysis performed in the rejection set forth below.  Applicant argues that a human creating a schedule based on input would not perform the same calculations, and those calculations could not be practically performed in the mind.  Examiner respectfully disagrees.  The Alice type analysis does not require that all limitations fall into a single abstract idea grouping.  For example the scheduling aspect is considered a certain method of organizing human activity.  There is no requirement that it be practically performing in the mind.  However, the obtaining data, which was considered a mental process, could be a person simply making an observation, i.e. data gathering.  The detailed calculations are considered complex math which is merely applied “by a computer”, illustrating another abstract concept that does not need to be practically performed in the mind.  Merely describing that the steps are done “automatically” does not meaningfully limit the implementation of any of the steps claims, and simply reciting that they are done “by” or “via” different generically recited computer elements does not integrate the steps into a practical application, nor does it amount to significantly more. 
Applicant argues that the schedule for workers describes a solution to a technical challenge which is improved by the claims.  Examiner respectfully disagrees.  Scheduling and optimizing schedules is a problem that exists outside of the realm of computer technologies.  The alleged improvement lies in the analytic aspect of the claims, which is part of the abstract idea itself.  An improved analytic process that is merely applied “by a computer” does not illustrate technical solution to a technical problem.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 8, 11-12, 14-15 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite calculating points for workforce scheduling, obtaining past workloads, calculating workforce requirements, obtaining availability, calculating availability points comprising calculating staffing values, ratios, level of interest, incentive factors, a number of agents and availability points, receiving desired time intervals to be scheduled and scheduling assigned time slots.  Deriving an evaluation system for scheduling a workforce and scheduling assigned time slots illustrates a certain method of organizing human activity since developing a workforce schedules based on analyses illustrates rules or procedures for managing interactions between people or personal behaviors.  Taken individually the steps for obtaining/receiving data and performing calculations are all be considered complex math since actual formulas and mathematical concepts are recited and/or mental processes since they set forth a series of observations and evaluations that could be done the same way mentally or with the assistance of pencil and paper.  These limitations as drafted set forth process steps that under their broadest reasonable interpretation can be performed in the mind.  The mathematical formulations are complex math applied “by a computer”. But for the memory and computer processors of the modules configured to perform the methodology the claims encompass a user simply gathering and determining values.  The mere nominal recitation of a computer processor and memory does not take the claim out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a system comprising modules comprising computer processors, obtaining/receiving and presenting data and results and performing steps “automatically”.  The obtaining/receiving steps, which even if not considered part of the abstract concept, and presenting steps are recited at a high level of generality and amount to mere data gathering and displaying, which are forms of insignificant extra solution activity.  The memory, modules and computer processors that performs the calculating steps are also recited at a high level of generality and merely automates the claimed methodology.  Performing steps “automatically” does not set for an additional element that meaningfully limits the implementation of the abstract idea but instead simply describes that the claims are done “by a computer”, illustrating a mere “apply it” type limitation in a generic computer environment.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements amount to no more than mere instructions to apply or automate the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining/receiving and presenting steps that were also considered extra solution activity in Step 2A for compact prosecution purposes, these have been re-evaluated in Step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the computer components are anything other than generic off the shelf components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and transmission/display of data are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 3, 5-6, 11-12, 14 and 17-25 include all of the limitations of the parent independent claims and therefore recite the same abstract idea.  The claims merely narrow the abstract concepts by describing additional requirements, describing additional mental processes such as collecting real time data and using rules, i.e. observations and evaluations, additional calculations, descriptive data and presentations, assigning agents, i.e. scheduling, and an algorithm or explicit mathematical concept.   The limitations setting forth that the automatic schedule generation is automatically activated and performing automatic scheduling merely describe the “apply it” aspect without meaningfully limiting the implementation of the abstract idea but functionally or structurally integrating additional elements into the claims that are essential to the ability to execute the claimed methodology. Reciting that steps are done “in real time” does not set forth any meaningful element that meaningfully limits the implementation nor does it take the claims out of the mental processes grouping, a human can observe, i.e. gather or receive data, in real time. The collecting being done “via an automatic call distributor connected to worker computers” simply illustrates that the data gathering is done “via a computer” or by a computer and does not integrate the abstract idea into a practical application, nor does it amount to significantly more.  There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstraction into a practical application nor do they amount to significantly more.
Accordingly, claims 1, 3, 5-6, 8, 11-12, 14-15 and 17-25 are considered directed to an abstract idea without significantly more and are therefore considered ineligible under 101.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                                              
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623